Citation Nr: 1716124	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-24 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension benefits.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1965 to June 1969.  He also had service in the Air National Guard of Pennsylvania.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2011, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of "American Veterans."  However, it was never acknowledged by any accredited veterans service organization.  As such, the prior VA Form 21-22 in favor of The American Legion remains in effect.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this matter is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's representative has asked that this appeal be remanded in order to obtain updated financial information from the Veteran.  Inasmuch as such information was last obtained more than five years ago, in 2011, the request is reasonable.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a detailed summary of his current household income and expenses, including all medical expenses.  To the extent he has the information available, he should also be asked to submit the same information for the years 2012 to 2016.  The appropriate forms should be supplied.  Any response(s) received should be associated with the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

